SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No. )* California Pizza Kitchen, Inc. (Name of Issuer) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) 13054D109 (CUSIP Number) Marc Weingarten, Esq. David E. Rosewater, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 (212) 756-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 25, 2011 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [ ] NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 12 Pages) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.13054D109 SCHEDULE 13D Page2 of 12 Pages 1 NAME OF REPORTING PERSON Clinton Group, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 5.1% 14 TYPE OF REPORTING PERSON* IA; CO CUSIP No.13054D109 SCHEDULE 13D Page 3of 12 Pages 1 NAME OF REPORTING PERSON Clinton Magnolia Master Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 5.1% 14 TYPE OF REPORTING PERSON* CO CUSIP No.13054D109 SCHEDULE 13D Page 4of 12 Pages 1 NAME OF REPORTING PERSON Clinton Equity Strategies Master Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0.1% 14 TYPE OF REPORTING PERSON* CO CUSIP No.13054D109 SCHEDULE 13D Page 5of 12 Pages 1 NAME OF REPORTING PERSON George Hall 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 5.1% 14 TYPE OF REPORTING PERSON* IN CUSIP No.13054D109 SCHEDULE 13D Page 6 of 12 Pages Item 1. SECURITY AND ISSUER This statement on Schedule 13D relates to the shares of Common Stock, $0.01 par value per share (the "Shares"), of California Pizza Kitchen, Inc., a Delaware corporation (the "Issuer"). The principal executive office of the Issuer is located at 6053 West Century Boulevard, 11th Floor, Los Angeles, California. Item 2. IDENTITY AND BACKGROUND. (a) This statement is filed by Clinton Group, Inc., a Delaware corporation ("CGI"), Clinton Magnolia Master Fund, Ltd., a Cayman Islands exempted company ("CMAG"), Clinton Equity Strategies Master Fund, Ltd., a Cayman Islands exempted company ("CES") and George Hall ("Mr. Hall" and together with CGI, CMAG and CES, the "Reporting Persons"). (b) The principal business address of CGI and Mr. Hall is 9 West 57th Street, 26th Floor, New York, New York, 10019. The principal business address of CMAG and CES is c/o Fortis Fund Services (Cayman) Limited, P.O. Box 2003 GT, Grand Pavilion Commercial Centre, 802 West Bay Road, Grand Cayman, Cayman Islands. (c) The principal business of CGI is investing for funds and accounts under its management. The principal business of CMAG and CES is to invest in securities. Mr. Hall is the Chief Investment Officer and President of CGI. (d) None of the Reporting Persons nor any of the individuals set forth in Schedule A attached hereto has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) None of the Reporting Persons nor any of the individuals set forth in Schedule A attached hereto has, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Mr. Hall is a citizen of the United States of America. The name, citizenship, present principal occupation or employment and business address of each director and executive officer of CGI, CMAG and CES is set forth in Schedule A attached hereto. To the best of the Reporting Persons' knowledge, except as set forth in this statement on Schedule 13D, none of such individuals owns any Shares. Item 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. Funds for the purchase of the Shares reported herein were derived from the available working capital of CMAG and CES. A total of approximately $21,150,628 was paid to acquire such Shares. Item 4. PURPOSE OF TRANSACTION. The Reporting Persons acquired the Shares for investment in the ordinary course of business. The Reporting Persons believe that the Shares at current market price are undervalued and represent an attractive investment opportunity. Joseph A. De Perio, a portfolio manager of CGI, met with the Issuer's Chief Financial Officer via teleconference on May 11, 2011 to discuss the performance of the Issuer and its business strategy including, but not limited to, (i) operational improvements to the business and management's ability to increase restaurant-level margins and corporate EBITDA margins, (ii) additional international franchising opportunities, (iii) developing brand equity beyond the Issuer's restaurants, (iv) returns earned on invested capital and (v) capital structure considerations. Representatives of the Reporting Persons have also reviewed the Issuer's press release dated May 25, 2011 regarding the definitive agreement with an affiliate of Golden Gate Capital to acquire the stock of the Issuer (the "Acquisition"). CUSIP No.13054D109 SCHEDULE 13D Page 7 of 12 Pages The Reporting Persons intend to conduct further communications with the Board of Directors (the "Board") and management of the Issuer in order to discuss concerns and issues regarding the Acquisition. Based on currently available information, Reporting Persons believe that there may be other alternatives to maximize shareholder value including, but not limited to, (i) conducting a leveraged recapitalization and a self-tender offer at or above $19.50 per share and (ii) establishing a management succession plan. Additionally, the Reporting Persons intend to conduct further communication with the Board and management of the Issuer regarding (a) executive compensation arrangements; (b) Board and management accountability and (c) management of the Issuer in general. Except as set forth in this Item 4, none of the Reporting Persons has any present plans or proposals that relate to or would result in any of the actions specified in clauses (a) through (j) of the instructions to Item 4 of Schedule 13D. The Reporting Persons intend to review their investment in the Issuer on a continuing basis. Depending on various factors including, without limitation, the progress of discussions with the Issuer's management team and Board, the Issuer's financial position and business strategy, the price levels of the Shares, the terms of the Acquisition, other investment opportunities available to the Reporting Persons, conditions in the securities markets and general economic and industry conditions, the Reporting Persons may in the future take such actions with respect to their investment in the Issuer as they deem appropriate including, without limitation, seeking Board representation, making proposals to the Issuer concerning changes to the capitalization, ownership structure, management or operations of the Issuer, calling a special meeting of stockholders, seeking appraisal rights, purchasing additional Shares, selling some or all of their Shares, engaging in short selling of or any hedging or similar transactions with respect to the Shares and/or otherwise changing their intention with respect to any and all matters referred to in clauses (a) through (j) of the instructions to Item 4 of Schedule 13D. Item 5. INTEREST IN SECURITIES OF THE COMPANY. (a) The Reporting Persons may be deemed to have formed a "group" within the meaning of Section 13(d)(3) of the Securities Act of 1934. As of the date hereof, the Reporting Persons may be deemed to beneficially own, in the aggregate, 1,262,963 Shares representing approximately 5.1% of the Shares outstanding. The aggregate percentage of Shares beneficially owned by the Reporting Persons is based upon 24,586,372 Shares outstanding, which is the total number of Shares outstanding as of April 29, 2011 as reported in the Issuer's Quarterly Report on Form 10-Q for the period ended April 3, 2011, filed with the Securities and Exchange Commission on May 6, 2011. (b) By virtue of investment management agreements with CMAG and CES, CGI has the power to vote or direct the voting, and to dispose or direct the disposition, of all 1,262,963 Shares beneficially owned by CMAG and CES. By virtue of his direct and indirect control of CGI, CMAG and CES, Mr. Hall is deemed to have shared voting power and shared dispositive power with respect to all 1,262,963 Shares as to which CGI, CMAG and CES have voting power or dispositive power. (c) Information concerning transactions in the Shares effected by the Reporting Persons during the past sixty days is set forth in Schedule B hereto and is incorporated herein by reference. Unless otherwise indicated, all of such transactions were effected in the open market. (d) No person (other than the Reporting Persons) is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares. (e) Not applicable. Item 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. The Reporting Persons are parties to an agreement with respect to the joint filing of this statement on Schedule 13D and any amendments thereto. A copy of such agreement is attached hereto as Exhibit 1 and is incorporated by reference herein. Except as otherwise set forth herein, the Reporting Persons do not have any contract, arrangement, understanding or relationship with any person with respect to the securities of the Issuer. Item 7. MATERIAL TO BE FILED AS EXHIBITS. Exhibit Description 1 Joint Filing Agreement, dated May 25, 2011. CUSIP No.13054D109 SCHEDULE 13D Page 8 of 12 Pages SIGNATURES After reasonable inquiry and to the best of his or its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:May 25, 2011 Clinton Group, Inc. By: /s/ Francis Ruchalski Name: /s/ Francis Ruchalski Title: Chief Financial Officer Clinton Magnolia Master Fund, Ltd. By: Clinton Group, Inc., its investment advisor By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer Clinton Equity Strategies Master Fund, Ltd. By: Clinton Group, Inc., its investment advisor By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer /s/ George Hall George Hall CUSIP No.13054D109 SCHEDULE 13D Page 9 of 12 Pages SCHEDULE A DIRECTORS AND EXECUTIVE OFFICERS OF CERTAIN REPORTING PERSONS The following sets forth the name, position and principal occupation of each director and executive officer of CGI. Each such person is a citizen of the United States of America. The business address of each director and executive officer is 9 West 57th Street, 26th Floor, New York, New York 10019. CLINTON GROUP, INC. NamePosition George HallDirector and President Francis A. RuchalskiDirector and Chief Financial Officer John L. HallDirector The following sets forth the name, citizenship, principal occupation and business address of each director of each of CMAG and CES. There are no executive officers of CMAG or CES. CLINTON MAGNOLIA MASTER FUND, LTD. Jane Fleming is a citizen of the United Kingdom. Her principal occupation is Client Accountant of Queensgate Bank & Trust Company Ltd. Her business address is Queensgate Bank & Trust Company Ltd., Harbour Place, 5th Floor, 103 South Church Street, P.O. Box 30464 SMB, Grand Cayman, Cayman Islands. Dennis Hunter is a citizen of the United Kingdom. His principal occupation is Director of Queensgate Bank & Trust Company Ltd. His business address is Queensgate Bank & Trust Company Ltd., Harbour Place, 5th Floor, 103 South Church Street, P.O. Box 30464 SMB, Grand Cayman, Cayman Islands. Roger Hanson is a citizen of the United Kingdom. His principal occupation is director of dms Management Ltd. His business address is dms Management Ltd., P.O. Box 31910 SMB, Ansbacher House, 20 Genesis Close, Grand Cayman, Cayman Islands. CLINTON EQUITY STRATEGIES MASTER FUND, LTD. Jane Fleming is a citizen of the United Kingdom. Her principal occupation is Client Accountant of Queensgate Bank & Trust Company Ltd. Her business address is Queensgate Bank & Trust Company Ltd., Harbour Place, 5th Floor, 103 South Church Street, P.O. Box 30464 SMB, Grand Cayman, Cayman Islands. Dennis Hunter is a citizen of the United Kingdom. His principal occupation is Director of Queensgate Bank & Trust Company Ltd. His business address is Queensgate Bank & Trust Company Ltd., Harbour Place, 5th Floor, 103 South Church Street, P.O. Box 30464 SMB, Grand Cayman, Cayman Islands. Roger Hanson is a citizen of the United Kingdom. His principal occupation is director of dms Management Ltd. His business address is dms Management Ltd., P.O. Box 31910 SMB, Ansbacher House, 20 Genesis Close, Grand Cayman, Cayman Islands. CUSIP No.13054D109 SCHEDULE 13D Page 10of12 Pages SCHEDULE B This Schedule sets forth information with respect to transactions in the Shares which were effectuated by a Reporting Person during the past sixty days.Unless otherwise indicated, all transactions were effectuated in the open market through a broker. CLINTON MAGNOLIA MASTER FUND, LTD. EQUITY Trade Date Shares Purchased (Sold) Price Per Share ($) 03/29/2011 03/29/2011 04/07/2011 04/07/2011 04/08/2011 04/08/2011 04/12/2011 04/12/2011 04/13/2011 04/13/2011 04/15/2011 04/20/2011 04/20/2011 04/21/2011 04/26/2011 04/26/2011 04/27/2011 04/27/2011 04/27/2011 04/29/2011 04/29/2011 05/02/2011 05/03/2011 05/06/2011 05/06/2011 05/09/2011 05/09/2011 05/11/2011 05/11/2011 05/11/2011 05/11/2011 05/12/2011 05/12/2011 05/13/2011 05/13/2011 05/16/2011 05/16/2011 05/16/2011 05/17/2011 05/18/2011 05/18/2011 05/19/2011 05/19/2011 05/19/2011 05/19/2011 CUSIP No.13054D109 SCHEDULE 13D Page 11 of12 Pages 05/20/2011 05/20/2011 05/20/2011 05/20/2011 05/20/2011 05/20/2011 05/23/2011 05/23/2011 05/23/2011 05/24/2011 05/24/2011 05/24/2011 05/25/2011 05/25/2011 OPTIONS Trade Date Expiration Date Quantity Strike Price ($) 04/05/2011 04/16/2011 04/05/2011 04/16/2011 04/07/2011 04/16/2011 04/08/2011 05/21/2011 04/08/2011 04/16/2011 04/11/2011 04/16/2011 04/11/2011 05/21/2011 04/13/2011 04/16/2011 04/13/2011 05/21/2011 04/15/2011 05/21/2011 04/18/2011 05/21/2011 04/19/2011 05/21/2011 04/19/2011 05/21/2011 04/20/2011 05/21/2011 04/20/2011 05/21/2011 04/20/2011 05/21/2011 04/21/2011 05/21/2011 04/25/2011 05/21/2011 04/26/2011 05/21/2011 04/26/2011 05/21/2011 04/27/2011 05/21/2011 04/27/2011 05/21/2011 04/29/2011 05/21/2011 05/02/2011 05/21/2011 05/09/2011 05/21/2011 05/09/2011 05/21/2011 05/09/2011 05/21/2011 05/10/2011 05/21/2011 05/11/2011 05/21/2011 05/11/2011 05/21/2011 05/11/2011 06/18/2011 05/11/2011 06/18/2011 05/12/2011 05/21/2011 05/12/2011 05/21/2011 CUSIP No.13054D109 SCHEDULE 13D Page 12 of12 Pages 05/13/2011 06/18/2011 05/16/2011 05/21/2011 05/16/2011 06/18/2011 05/17/2011 05/21/2011 05/18/2011 05/21/2011 05/19/2011 05/21/2011 05/20/2011 05/21/2011 05/20/2011 06/18/2011 05/23/2011 06/18/2011 05/24/2011 06/18/2011 CLINTON EQUITY STRATEGIES MASTER FUND, LTD. EQUITY Trade Date Shares Purchased (Sold) Price Per Share ($) 05/10/2011 05/10/2011 EXHIBIT 1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows that such information is inaccurate. Dated: May 25, 2011 Clinton Group, Inc. By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer Clinton Magnolia Master Fund, Ltd. By: Clinton Group, Inc., its investment advisor By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer Clinton Equity Strategies Master Fund, Ltd. By: Clinton Group, Inc., its investment advisor By: /s/ Francis Ruchalski Name: Francis Ruchalski Title: Chief Financial Officer /s/ George Hall George Hall
